People v Rivera (2020 NY Slip Op 02724)





People v Rivera


2020 NY Slip Op 02724


Decided on May 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Moulton, JJ.


11446 2403/17

[*1] The People of the State of New York, Respondent,
vJoel Rivera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered February 14, 2018, as amended February 15, 2018, convicting defendant, upon his plea of guilty, of rape in the first degree, and sentencing him to a term of 10 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, the sex offender registration fee and the supplemental sex offender fee, and reducing the mandatory surcharge and crime victim assistance fees to $200 and $10, respectively, and amending the sentence and commitment sheet to reflect the correct statute of conviction, Penal Law § 130.35(1), and otherwise affirmed.
We perceive no basis for reducing the sentence. However, as the People concede, the fees should be reduced or vacated as indicated, in accordance with the sentencing laws in effect in 2002 when the crime was committed. In addition, the parties
agree that the commitment sheet should be amended to the extent indicated to correct a clerical error.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2020
CLERK